Per Curiam.
Mandamus to compel tbe police justice' to entertain a complaint for embezzlement of county funds, made by Calvin B. Crosby, treasurer of Wayne' county, against Christopher Apel, a ward collector of Detroit.
The police justice declined to receive the complaint,, which was otherwise regular, on the ground that he had no jurisdiction of the offense set forth, but that it should be prosecuted in the Becorder’s court on complaint as provided by section 20 of chapter 6 of the revised charter of Detroit of 1867.
■ Held that though the collector was a city officer for some purposes, he was not for all, and as the money embezzled did not belong to the city, but to the county, the offense was within the general criminal jurisdiction of the police justice under the general statutes punishing embezzlement.
Mandamus granted.